

116 HR 6307 IH: Easing Disruption for America’s Small Contractor Act of 2020
U.S. House of Representatives
2020-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6307IN THE HOUSE OF REPRESENTATIVESMarch 19, 2020Ms. Houlahan introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo provide contracting flexibility to small business concerns, and for other purposes.1.Short titleThis Act may be cited as the Easing Disruption for America’s Small Contractor Act of 2020.2.Small business contracting flexibility(a)PurposeThe purpose of this section is to provide flexibility to small business Federal suppliers and to the Federal Government to more quickly award contracting dollars to small business concerns in times of economic uncertainty and downturn related to COVID–19.(b)Covered entity definedIn this section, the term covered entity means a small business concern that is a party to a contract with a Federal agency and experiences an adverse impact to the operations of the small business concern as a result of COVID–19.(c)Promotion of small business contracting(1)Small business contracting reliefNotwithstanding any other provision of law or regulation, during the period beginning on the date of enactment of this section and ending on September 30, 2021, the head of the Federal agency with which a covered entity has a contract shall provide the covered entity with—(A)90 additional days to carry out the responsibilities of the covered entity under the contract; or(B)an additional amount of time to carry out the responsibilities of the covered entity under the contract that the head of the Federal agency determines to be appropriate after taking into consideration the severity of the adverse impact experienced by the covered entity.(2)Payment continuationIf the performance of all or any part of the work of a Federal goods or services contract in force and effect during the period beginning on the date of enactment of this section and ending on September 30, 2021, is unavoidably delayed or interrupted by the small business contractor employees’ inability to access Government facilities, systems, or other Government-provided resources due to restrictions related to COVID–19 that have been imposed by any authority or due to orders or instructions issued by the contracting agency in response to COVID–19, the Government shall pay the small business contractor, upon the submission of the documentation required by the contract and according to the terms specified in the contract, the prices stipulated in the contract for goods or services as if the small business contractor had rendered and the Government accepted the goods or services. Contractor delivery schedules shall be revised and small business contractors shall be eligible for equitable adjustments based on the revised schedules.